GANTT, J.
This is a bill in equity brought by the plaintiff against New Madrid county and J. T. Blackman, to set aside a patent issued'by New Madrid county to the defendant Blackman.
*302The land in suit is a portion of the land originally granted to the State of Missouri by the act of Congress of September 28, 1850,-and is a part of the swamp lands granted to New Madrid county by the State of Missouri by various acts of the Legislature from 1855 up to and including 1869. The plaintiff’s right to the said land is deduced through a contract made between the county of New Madrid and one Charles L. Luce on the first day of December, 1885', whereby Luce agreed to dig a certain ditch or canal in said county from the Iron Mountain railroad in a southern direction and along Little river a distance of twenty-three miles, and about forty feet wide and ten feet deep, for the purpose of draining and reclaiming the swamp and overflowed lands of said county. By said contract the work of digging said ditch was to be paid for by the county of New Madrid at the rate of ^fourteen cents per cubic yard, in swamp and overflowed lands at the price of one dollar and twenty-five cents per acre. It appears from the petition that the original contractor, C. L. Luce, began the digging of said ditch, but died on the 15th of September, 1886, without having made any great progress towards its completion. By the terms of the contract, the work was required to be completed on or before the first day of January, 1894. On the 20th of May, 1898, the widow and heirs at law of Charles Luce, recognizing that they could not complete it by the first of January, 1894, applied to the county court of said county for an extension of said contract, and1 on said date the said contract, upon consideration and terms therein agreed upon, was extended until the first day of January, 1899.
By the eleventh article of said contract, it was provided: “It is further agreed that any persons who are now in actual personal possession of any of the lands, the legal title of which is now in New Madrid county, and who' have made improvements and are now residing thereon, shall have the right to purchase said *303lands at the time the same are patented or conveyed to the parties of the first part,- their heirs, executors, administrators or assigns, at and for the price of $1.25 per acre, hnt this provision shall only apply to improvements made at- this time and shall in no- event entitle any snch person to more than eighty acres.”
It was further provided in the original contract with Luce, and the said provision was continued in the new contract with his heirs, that the purpose of the said contract was, “to provide for the sale and conveyance to said Charles Luce, his heirs and assigns in payment for the work to be done by him or them, of the entire interest which said county then had or might thereafter acquire in said lands, or so- much thereof as might be necessary to pay for said work at the prices thereinafter specified. ” This contract of 1893 was not completed within the time specified, but by an additional contract was further extended.
Afterwards, on the 30th of November, 1895, the heirs of Charles Luce sold, assigned and set over all their right, title and interest in and to the said contracts, to the Himmelberger-Luce Land & Lumber Company, the plaintiff in tins case. Thereafter, in 1899, the court appointed three commissioners to inspect the work on the said drain and ditch, and to make a report to the court, and at the May term., 1899', the said commissioners reported that the work had been constructed and completed in compliance with the contracts, and the court approved the commissioners’ report. And thereupon at the said May term, the plaintiff herein filed its petition in the county court, in which it alleged that according to the report of the engineer in charge of the work, it was entitled under the said contract to $267,-114.18 in payment for the work so done, which sum was payable in swamp lands at one dollar and twenty-five cents per acre, less any conveyance theretofore made to it under said contract, and prayed that the work be accepted by the court and that the amount of credit to *304-which, it was entitled should be ascertained and determined, and that “all right, title and interest, legal or equitable, which New Madrid county had December 1, 1885, or had since acquired in and to the swamp and overflowed lands situated in the townships and ranges in said contracts specified, except so far as actual settlers thereon were entitled to enter the same by the terms of said contracts, upon the payment to it of one dollar and twenty-five cents per acre therefor, ’ ’ be conveyed to it in payment for said work. Thereupon the court found that the work had been completed and approved and accepted the same and found that the work so done amounted under the contract price at the rate and upon the basis of fourteen cents- per cubic yard to $267,114.18, which amount was payable to< the plaintiff or its assigns in swamp, or overflowed lands at and for the price of one dollar and twenty-five cents per acre, in the manner provided in said contract. And it was ordered that patents or deeds be- issued for such lands as the parties might be entitled to under said contract. At the said May term, it was ordered by the court that a patent or deed be prepared to embrace all the lands mentioned in the said contracts except such as are claimed by settlers under section 11 of the contract of May 20, 1893, and the said deed be made to John H. Himmelberger as prayed for by the plaintiff.
On the 27th of June, 1899'. it appears that the defendant J. T. Blackman applied to the court for a patent to the eighty acres in suit in this case, upon the payment by him of one hundred dollars therefor. The proceeding in said court is entitled, “James T. Blackman v. The heirs of C. L. Luce et al., defendants,” and the court found that the defendant was entitled to purchase the east half of the southwest quarter of section 29, township 23, range 12 east, containing eighty acres, at and for the price of one dollar and twenty-five cents per acre, and it was ordered that a patent be issued to him for said land to be signed by the presiding judge of *305the county court, and attested by the clerk, upon the payment to the county clerk of one hundred dollars, said sum to be held subject to the order of the legal representatives of Elmira 0. Luce and others, according to the terms of the said contract of Mav-20,1893, and said sum having been paid as ordered, a patent in due and legal form was issued to the defendant, and was recorded on the 30th of June, 1899.
It was admitted that the clerk of the court was appointed by the county court to receive money from claimants of land. It was admitted that the defendant in May or June, 1899, applied for a patent to the land in dispute under section eleven of the contract of 1893, and that the plaintiff at the time protested against issuing it to him, and that he had notice when the patent was obtained by him that plaintiff claimed the land under its contract with the county, and the county court heard proof pro and con upon the question of issuing this patent to defendant, and that plaintiff protested against the hearing of said testimony. The testimony tended to show that one T. E. Shelfer settled upon this eighty acres in controversy, some time in 1887, and lived on it until some time in 1898; that he had erected a house thereon and cleared out about fifteen or eighteen acres, which he put in cultivation, and had fenced a portion of it, and had occupied portions of both forties of said eighty-acre tract, and that some time in 1898, Shelfer by deed conveyed, sold and delivered said premises to this defendant, who' has since been in possession thereof, cultivating and using the same by and through a tenant of his. It also appears in evidence that Shelfer applied for and received a patent to another forty-acre tract of said land. It further appeared that the defendant was a physician and lived about one mile from the land in question, at Wylie crossing. After hearing all the evidence, the court found the issues for the defendant and dismissed the plaintiff’s bill, and *306from that decree the plaintiff has appealed to this court.
I. The hill in this case is in reality one for specific performance. While it seeks to set aside the patent to the defendant, it proceeds on the theory that the plaintiff was entitled to a deed from New Madrid county 'to it for this specific eighty acres, and that defendant took the same with full knowledge of plaintiff’s right to such a conveyance under and by virtue of the contract of 1885 with Luce and the extension of that contract in 1893 with his heirs. It is perfectly obvious that if plaintiff has any equity, it must be worked out through those two contracts. Upon a careful consideration of the article eleven in the contract of 1893, with the heirs of Luce, we have reached the conclusion that by that article New Madrid county reserved from any future obligation to convey said heirs any portion of its swamp lands, all such portion thereof as were at the date of the execution of the contract of 1893 in the actual possession of a settler who had improvements thereon. At that time it was unknown whether plaintiff’s grantors, the heirs of Luce, would comply with their contract and complete the said drain so as to entitle them to any portion of the swamp lands belonging to said county, but if they did, it was equally unknown how much excavation would be required and how many acres of swamp lands would be required to fulfill the county’s contract at the rate of one dollar and twenty-five cents per acre. For many years prior to the making of the said contract the laws of this State gave a pre-emption right to actual settlers on swamp lands, which had been given to the various counties by the State, and it seems obvious that the county court was mindful of this general statutory provision, which gave a pre-emption right to those who were settlers in 1879, and the inherent equities of the case suggested to' the court that a like protection should be offered to' those actual settlers who did not come within the express *307provisions of section 6162, Revised Statutes 1879, and section 6472, Revised Statutes 1889, hence the court reserved by expressed stipulation from the contract of 1892, a right of pre-emption to those persons who were then in actual possession of any of said swamp1 lands and who had made improvements thereon, and1 by mutual agreement the court and the heirs of Luce provided that, in case the contract with Luce should require a number of acres in excess of those excepted from the contract, the county would pay over to Luce the one dollar and twenty-five cents per acre for such preempted lands, and the heirs of Luce would receive the same in lieu of a deed or patent to such lands. That Shelfer was an actual occupant of the eighty acres in controversy in this suit at the date of the said contract of 1893, and had previously made valuable improvements thereon and put some fifteen or eighteen acres thereof in cultivation and fenced the same, there can be no sort of question. The heirs of Luce then never had a right to a patent to this specific eighty acres of land, but by their contract might have become entitled to the purchase money which Shelfer or his assignee should pay to the county therefor. In our opinion, the plaintiff as the assignee of the contract rights of the heirs of Luce was from the date of that contract in no position to demand a conveyance of this eighty acres, nor does it lie in its mouth to complain that the county court agreed to the substitution of the defendant Blackman to the right of Shelfer, so long as the county stood ready to compensate them by turning over to them the purchase money for said eighty acres. As it is conceded that the money was tendered to plaintiff and is lying in the treasury of the county for plaintiff, it has suffered no injury by the conveyance of the land to the defendant Blackman. While it is sometimes said that it is discretionary with the chancellor in each case whether he will grant a specific performance, it is settled doctrine that this discretion is *308not an arbitrary and .capricious one, but is a sound judicial discretion controlled by established principles of equity as applicable to the facts of the case. Looking at this contract and all of its terms and the attitude of the several parties affected thereby, we are of the opinion that it would be unjust and inequitable to deprive the- defendant of the legal title which was vested in him by the patent from New Madrid county, and to vest in the plaintiff a title to improvements which it had never earned and for which it has paid nothing. For aught that appears in the allegations of the bill, and in the findings of the county court, there may be thousands of acres of swamp lands belonging to the county which were not required to carry out the contracts of the county for the conveyance of swamp lands in payment for the ditch. Nowhere in the petition or in the proofs is there any finding of how many acres is contained in the eighteen townships out of which the county was to get the requisite number of acres to fulfill its contract with the heirs of Luce, or the plaintiff as their assignee. If the townships are full they must contain over four hundred thousand acres of land, ■ whereas according to contract and the report of the chief engineer in charge of the work, the heirs of Luce had only earned 213,691 acres. As already said, the contract by the county with the plaintiff nowhere specifies the particular acres which were to be conveyed in satisfaction of the work in making the ditch, but only that the county court out of the general description of its swamp lands would convey swamp lands enough to make up the price of constructing the said drain at one dollar and twenty-five cents per acre, and at the rate of fourteen cents per cubic yard, and for this additional reason, we are of the opinion that the plaintiff was not entitled to the specific performance for which it prays, and that the judgment 'of the circuit court was clearly for the right party, and accordingly it is affirmed1.
Fox, P. J., and Burgess, J., concur.